                                                                                                  rr-.tttll_,
          Case 1:20-cr-01755-MV Document 15 Filed 09/23/20 urylIED
                                                           Page 1STATES
                                                                   of 1 DtsrRlcT                                COTJRT
                                                                                   ALBUQUERQUE. NEW MEXICO
                             IN THE UNITED STATES DISTRICT COURT
                                                                                            sEP 2 3 2020
                                 FOR THE DISTRICT OF NEW MEXICO
                                                                                     fuIITCHEt"L H. ILFEFTS
UNITED STATES OF AMERICA,

                Plaintiff,                                 czuMrNAt*.ffi,1?
       vs.                                                 18U.S.C. $$ 922(gX1) and924: Felon in
                                                           Possession of a Firearm and Ammunition.
HENRY BOYD,

                Defendant.

                                          INDICTMENT
The Grand Jury charges:

       On or about Jwrc25,2020, in Bemalillo County, in the District of New Mexico, the

defendant,   HENRY BOYD, knowing that he had been convicted of               at least one crime


punishable by imprisonment for a term exceeding one year, specifically, armed robbery with a

deadly weapon, knowingly possessed a firearm and ammunition in and affecting commerce'

       In violation of 18 U.S.C. $$ 922(g)(1) afi924.

                                     FORFEITURE ALLEGATION

       Upon conviction of any offense in violation of 18 U.S.C . $ 922(g),the defendant,

IIENRY BOYD, shall forfeit to the United         States pursuant   to   18 U.S.C. $ 924(d) and28 U.S.C.

                                                                        offense, including,
$ 2461(c),any firearms and ammunition involved in the commission of the

but not limited to:

        a.   a Ruger   LCP   [   .22 caliber pistol, serial number 380]19327, and

       b.    approximately 82 rounds of CCI .22 caliber LR HP ammunition.

                                                         A TRUE BILL:


                                                         FOREPERSON OF THE GRAND JURY
